


Exhibit 10.1


Summary of New Jersey Resources Corporation Non-Employee Director Compensation
 
 
 
 
 
Annual Cash Retainer Fee (All independent directors except Lead Director):
 
$68,000
 
 
Lead Director Additional Annual Cash Retainer
 
$18,750
 
 
 
 
 
Annual Equity Retainer (in common stock equivalent)†
$90,000


 


Annual Retainer - Committee Member:
 
 
 
Audit
 
$12,000
 
 
Leadership Development and Compensation Committee
 
$6,000
 
 
Nominating/Corporate Governance Committee
 
$6,000
 
 
 
 
 
 
Additional Annual Retainer for Committee Chairs:
 
 
 
Audit
 
$15,000
 
 
Executive
 
$15,000
 
 
Leadership Development and Compensation
 
$15,000
 
 
Nominating/Corporate Governance
 
$15,000
 
 
 
 
 
 
 
Subsidiary Board Retainers:*
 
 
 
 
Annual Retainer- Subsidiary Board Member**                          
 
 
$
9,000


 
Additional Annual Retainer- Subsidiary Board Lead Director***    
$
15,000


 

In the event of extraordinary circumstances resulting in an excessive number of
Board or Committee meetings beyond the typical number of meetings of a Board or
Committee in a given year, the Board retains discretion to pay an additional per
meeting fee of $1,500 to each attending non-employee director that is a member
of such Board or Committee.
† The number of shares to be based upon the closing price of a share of the
Company’s common stock on the date of the grant.
* Subsidiary Boards include the Boards of Directors for New Jersey Natural Gas,
NJR Energy Services, NJR Clean Energy Ventures, NJR Clean Energy Ventures II and
NJR Energy Investments.
**Subsidiary Board Member Annual Retainers and any additional meeting fees are
based upon each member only being compensated for one meeting when joint Boards
of Directors meetings occur.
***Lead Directors of more than one subsidiary Board will only be paid a single
annual retainer fee of $15,000 for service as Lead Director on those Boards.




